Title: From Thomas Jefferson to William Short, 3 January 1793
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Jan. 3. 1793.

My last private letter to you was of Oct. 16. since which I have recieved your No. 103. 107. 108. 109. 110. 112. 113. and 114. and yesterday your private one of Sep. 15. came to hand. The tone of your letters had for some time given me pain, on account of the extreme warmth with which they censured the proceedings of the Jacobins of France. I considered that sect as the same with the Republican patriots, and the Feuillants as the Monarchical patriots, well known in the early part of the revolution, and but little distant in their views, both having in object the establishment of a free constitution, and differing only on the question whether their chief Executive should be hereditary or not. The Jacobins (as since called) yeilded to the Feuillants and tried the experiment of retaining their hereditary Executive. The experiment failed completely, and would have brought on the reestablishment of despotism had it been pursued. The Jacobins saw this, and that the expunging that officer was of absolute necessity, and the Nation was with them in opinion, for however they might have been formerly for the constitution framed by the first assembly, they were come over from their hope in it, and were now generally Jacobins. In the struggle which was necessary, many guilty persons fell without the forms of trial, and with them some innocent. These I deplore as much as any body, and shall deplore some of them to the day of my death. But I deplore them as I should have done had they fallen in battle. It was necessary to use the arm of the people, a machine not quite so blind as balls and bombs, but blind to a certain degree. A few of their cordial friends met at their hands the fate of enemies. But time and truth will rescue and embalm their memories, while their posterity will be enjoying that very liberty for which they would never have hesitated to offer up their lives. The liberty of the whole earth was depending on the issue of the contest, and was ever such a prize won with so little innocent blood? My own affections have been deeply wounded by some of the martyrs to this cause, but rather than it should have failed, I would have seen half the earth desolated. Were there but an Adam and an Eve left in every country, and left free, it would be better than as it now is. I have expressed to you my sentiments, because they are really those of 99 in an hundred of our citizens. The universal feasts, and rejoicings which have lately been had on account of the successes of the French shewed the genuine effusions of their hearts. You have been wounded by the sufferings of your friends, and have by this circumstance been hurried into a  temper of mind which would be extremely disrelished if known to your countrymen. The reserve of the Prest. of the U.S. had never permitted me to discover the light in which he viewed it, and as I was more anxious that you should satisfy him than me, I had still avoided explanations with you on the subject. But your 113. induced him to break silence and to notice the extreme acrimony of your expressions. He added that he had been informed the sentiments you expressed in your conversations were equally offensive to our allies, and that you should consider yourself as the representative of your country and that what you say might be imputed to your constituents. He desired me therefore to write to you on this subject. He added that he considered France as the sheet anchor of this country and its friendship as a first object. There are in the U.S. some characters of opposite principles; some of them are high in office, others possessing great wealth, and all of them hostile to France and fondly looking to England as the staff of their hope. These I named to you on a former occasion. Their prospects have certainly not brightened. Excepting them, this country is entirely republican, friends to the constitution, anxious to preserve it and to have it administered according to it’s own republican principles. The little party above mentioned have espoused it only as a stepping stone to monarchy, and have endeavored to approximate it to that in it’s administration, in order to render it’s final transition more easy. The successes of republicanism in France have given the coup de grace to their prospects, and I hope to their projects.—I have developed to you faithfully the sentiments of your country, that you may govern yourself accordingly. I know your republicanism to be pure, and that it is no decay of that which has embittered you against it’s votaries in France, but too great a sensibility at the partial evil by which it’s object has been accomplished there. I have written to you in the stile to which I have been always accustomed with you, and which perhaps it is time I should lay aside. But while old men feel sensibly enough their own advance in years, they do not sufficiently recollect it in those whom they have seen young. In writing too the last private letter which will probably be written under present circumstances, in contemplating that your correspondence will shortly be turned over to I know not whom, but certainly to some one not in the habit of considering your interests with the same fostering anxieties I do, I have presented things without reserve, satisfied you will ascribe what I have said to it’s true motive, use it for your own best interest, and in that fulfill completely what I had in view.
With respect to the subject of your letter of Sep. 15. you will be sensible that many considerations would prevent my undertaking the  reformation of a system of which I am so soon to take leave. It is but common decency to leave to my successor the moulding of his own business.—Not knowing how otherwise to convey this letter to you with certainty, I shall appeal to the friendship and honour of the Spanish commissioners here, to give it the protection of their cover, as a letter of private nature altogether. We have no remarkeable event here lately, but the death of Dr. Lee: nor have I any thing new to communicate to you of your friends or affairs. I am with unalterable affection & wishes for your prosperity, my dear Sir, your sincere friend and servant.

P.S. Jan. 15. Your Nos. 116. 117. and Private of Nov. 2 are received.—Congress have before them a statement of the paiments to France. It appears none were made from Dec. till Aug. nine. This long previous suspension and paiment the day before the tenth August begot suspicions on Gov. Morrise. Hamilton cleared him and leaves it on you by denying that Morris had any thing to do with it, and he clear[s] himself by saying that you had no order[s] from hence either for the suspension or paiment. Contrive to convey to me the truth of this and I will have it so used for your justification as to clear you with all and injure you with none.

